HEDRICK, Judge.
The one question presented on this appeal is whether the pleadings, answers to interrogatories, exhibits, and affidavits, show that there is no genuine issue as to any material fact and that the defendant Duke Power Company is entitled to judgment as a matter of law.
Our decision rests on the general rule, set out in 45 Am. Jur. 2d, Interference, § 23 as follows:
“Absolute rights, including primarily rights incident to the ownership of property, rights growing out of contractual relations, and the right to enter or refuse to enter into contractual relations, may be exercised without liability for interference without reference to one’s motive as to any injury directly resulting therefrom. This is in contrast to the exercise of common and qualified rights which may be exercised only where there is justification therefor. In other words, acts performed with such an intent or purpose as to constitute legal malice and without justification, which otherwise would amount to a wrongful interference with business relations, are not tortious where committed in the exercise of an absolute right.” Kelly v. Harvester, 278 N.C. 153, 179 S.E. 2d 396 (1971); Raycroft v. Traytor, 68 Vt. 219, 35 A. 53 (1896). (Our italics.)
The record before us clearly establishes that the defendant was the owner of the power lines on which Harrison-Wright and the plaintiff were working. As an incident of its ownership of the power lines the defendant had an absolute right to say who could or who could not work on its property. Upon giving 24 hours’ notice, the defendant could terminate its contract with plaintiff’s employer. As an incident of its ownership of its power lines, the defendant had a right to advise Harrison-Wright that the plaintiff would not be permitted to work on its property.
*214Upon this record, it is clear that there is no genuine issue as to any material fact, and the defendant is entitled to judgment as a matter of law.
Affirmed.
Judges Britt and Parker concur.